          Case 1:17-cv-00411-PB Document 126 Filed 03/18/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE



 ROBERT W. CLOUGH, II, on behalf of
 himself and others similarly situated,

                Plaintiff,
         v.

 REVENUE FRONTIER, LLC,
 SUPREME DATA CONNECTIONS, LLC, and                         Civil Action No. 1:17-cv-00411-PB
 WILLIAM ADOMANIS,

                Defendants.

 REVENUE FRONTIER, LLC,

         Cross-Claimant,

         v.

 SUPREME DATA CONNECTIONS, LLC and
 WILLIAM ADOMANIS,

         Cross-Defendants.

THE PARTIES’ SUBMISSION ON CLASS ADMINISTRATOR AND SCHEDULE FOR
                      SETTLEMENT DEADLINES


        Plaintiff Robert Clough and defendants Revenue Frontier, LLC, Supreme Data Connections,

LLC and William Adomanis ( collectively “the Parties”) make the following submission as ordered by

the Court in its Endorsed Order Re [125] Assented to Motion for Preliminary Approval of Class Action

Settlement, dated March 4, 2020. In its Endorsed Order, the Court directed the Parties to: 1) meet and

confer and agree on a proposed claims administrator; (2) inform the court of the identity and

qualifications of the proposed claims administrator and the terms under which the administrator

will serve and (3) provide the court with a joint proposed schedule specifying each date that
         Case 1:17-cv-00411-PB Document 126 Filed 03/18/20 Page 2 of 4



should be referenced in the court's order preliminarily approving the proposed settlement.. The

parties respond as follows:

       1. The Parties have meet and conferred as directed, and agree that AB Data, Ltd. is

           qualified to administer the settlement of this action.

       2. Attached hereto as Exhibit 1 is a declaration of Eric Schacter of AB Data, Ltd. setting

           forth AB Data’s extensive experience administering class actions. Mr. Schacter also

           sets forth the terms of AB Data’s engagement for the administration.

       3. A complete proposed Preliminary Approval Order is attached hereto, with dates inserted

           assuming entry of a preliminary approval order by Friday, March 27, 2020. For ease of

           reference, the operative dates are as follows:



 May 11, 2020                              Deadline for notice to be provided in accordance with
                                           the Class Action Settlement Agreement and Release
                                           (“Agreement”) and this Order (Notice Deadline)
 June 10, 2020                             Deadline for filing of Plaintiff’s Motion for Attorneys’
                                           Fees and Costs and Incentive Award
 August 10, 2020                           Deadline to file objections or submit requests for
                                           exclusion (Opt-Out and Objection Deadline)
 August 10, 2020                           Deadline for Settlement Class Members to Submit a
                                           Claim Form (Claim Period)
 August 20, 2020                           Deadline to File Motion for Final Approval
 [100 days after the Notice deadline]
 August 17, 2020                           Deadline for Settlement Administrator to Provide
 [7 Days After the Opt Out Deadline]       Class Counsel with Proof of Class Notice, Identifying
                                           the Number of Requests for Exclusion, and Number of
                                           Claims Received
 August 28, 2020                           Class Counsel Shall File with the Court One or More
 [10 Days Prior to Final Approval          Declarations Stating that They Have Complied with
 Hearing]                                  Their CAFA Notice Obligations
 September 9, 2020, 2020 at 2p.m.          Final Approval Hearing
 [Or any date convenient for the Court
 after September 9, 2020]



                                                  2
         Case 1:17-cv-00411-PB Document 126 Filed 03/18/20 Page 3 of 4




Dated: March 18, 2020               Respectfully submitted,

                                    /s/ Edward A. Broderick
                                    Edward A. Broderick, Appearing Pro Hac Vice
                                    Broderick Law, P.C.
                                    99 High St., Suite 304
                                    Boston, MA 02110
                                    (617) 680-0049
                                    ted@broderick-law.com

                                    Roger B. Phillips, (Bar. No.2018)
                                    Phillips Law Office, PLLC
                                    104 Pleasant Street
                                    Concord, NH 03301
                                    (603) 225-2767 (ph)
                                    (603) 226-3581 (fax)
                                    roger@phillipslawoffice.com

                                    Matthew P. McCue, Appearing Pro Hac Vice
                                    The Law Office of Matthew P. McCue
                                    1 South Avenue, Suite 3
                                    Natick, Massachusetts 01760
                                    (508) 655-1415
                                    mmccue@massattorneys.net

                                    Alex M. Washkowitz, Appearing Pro Hac Vice
                                    CW Law Group, P.C.
                                    188 Oaks Road
                                    Framingham, MA 01701
                                    alex@cwlawgrouppc.com

                                    Attorneys for Plaintiff Robert W. Clough, II

                                    /s/ Ari N. Rothman
                                    Ari N. Rothman (pro hac vice)
                                    Daniel S. Blynn (pro hac vice)
                                    Shahin O. Rothermel (pro hac vice)
                                    Justin B. Nemeroff (pro hac vice)
                                    VENABLE LLP
                                    600 Massachusetts Avenue, NW
                                    Washington, DC 20001
                                    Telephone: (202) 344-4000
                                    Facsimile: (202) 344-8300

                                       3
          Case 1:17-cv-00411-PB Document 126 Filed 03/18/20 Page 4 of 4



                                             anrothman@venable.com
                                             dsblynn@venable.com
                                             sorothermel@venable.com
                                             jbnemeroff@venable.com

                                             Arnold Rosenblatt (NH Bar #2879)
                                             Cook Little Rosenblatt & Manson PLLC
                                             1000 Elm Street, 20th Floor
                                             Manchester, NH 03101
                                             Telephone: (603) 621-7100
                                             a.rosenblatt@clrm.com

                                             Attorneys for Defendant Revenue Frontier, LLC

                                             /s/ William Adomanis
                                             William Adomanis individually and
                                             for Supreme Data Connections, LLC
                                             7116 Pine Bluff Dr
                                             Lake Worth, FL 33467

                                             Individually and for Supreme Data Connections, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically served the foregoing, on all counsel of
record via the Court’s CM/ECF system, pursuant to Fed. R. Civ. P. 5(b)(2)(E) and via email to
William Adomanis and Supreme Data Connections, LLC.

Dated: March 18, 2020                        /s/ Edward A. Broderick
                                             Edward A. Broderick




                                                4
